Citation Nr: 1137507	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-44 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the distal penis, to include as secondary to in-service exposure to ionizing radiation (hereinafter squamous cell carcinoma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Indianapolis, Indiana has since maintained jurisdiction over the claim.

The Veteran testified at a Board video hearing at the RO in Indianapolis, Indiana in March 2011 and before a Decision Review Officer in February 2010.  These transcripts have been associated with the file.

Also in March 2011, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection for squamous cell carcinoma is warranted, in part, due to exposure to ionizing radiation.  Specifically, he contends that he was exposed to radiation when he worked as a special weapons assembler for nuclear rounds while in-service.  Initially, the Board observes the Veteran's service records indicate he successfully completed a course by the weapons assembly department in September 1968.  The Board also notes a statement by the examiner at his September 1969 separation examination that the Veteran had "exposure to radioactivity in special weapons section."

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2010).

In the instant case, the Veteran has been diagnosed with squamous cell carcinoma of the distal penis, a disease listed under 38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2010).

In short, according to the medical records, the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) and it manifested more than five years after exposure.  Further, he has contended that it was the result of ionizing radiation exposure.  These facts are sufficient to trigger the obligation to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1).

In light of the facts outlined above, the Board must remand the instant case.  Requests should then be made to acquire any unit records, e.g., from the National Personnel Records Center (NPRC), that would document radiation-related activities, since that would assist in the preparation of a dose estimate.  Afterwards, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate.

It is acknowledged that in an April 2010 statement, the Army Dosimetry Center indicated that it had searched records of exposure to ionizing radiation but were unable to locate any records reflecting the Veteran was exposed.  It is also noted that insufficient attempts were made to obtain outstanding service personnel records (e.g., DD 1141) prior to the formulation of the dose estimate. 

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, the appellant's entire Official Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations, orders and records of occupational exposure to ionizing radiation (DD Form 1141).  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2.	Forward the Veteran's personnel records and other pertinent documents to the VA Under Secretary for Health for a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2010).

3.	If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2010).

4.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


